Mr. Justice McGowan.
I concur upon the additional ground that the conveyance of the land to Wilks, in consideration that he would pay the donor’s debt to the Patterson estate, was substantially “an assignment” for the payment of that debt. It has none of the characteristics of a sale pure and simple, but rather of an assignment, in which priority was given to a certain creditor, to the exclusion of all others. It seems to me that if parties could escape the consequences of this just provision of the law, simply by avoiding the use of the w’ord “assignment,” the act would soon become a dead letter.